Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/006,715 filed on August 28, 2020 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim 13 limitations of  a power switch of a DC-DC converter; and a current sensor coupled to the power switch, wherein the current sensor comprises: an amplifier having a first input and a second input, and an output; and a switched capacitor circuitry coupled to the first input and the second input, the switched capacitor circuitry to sense an input offset of the amplifier, and to compensate the input offset during current measurement through a switch, wherein the power switch is coupled to an input power supply node, wherein the input power supply node is coupled to a capacitor of the switched capacitor circuitry when the input offset of the amplifier is being sensed. wherein the capacitor is coupled to the second input of the amplifier and claim 18 of a memory; a processor coupled to the memory; a wireless interface to allow the processor to communicate with another device, wherein the processor includes a voltage regulator, wherein the processor includes a current sensor coupled to the voltage regulator, wherein the current sensor includes: an amplifier having a first input and a second input, and an output; and a switched capacitor circuitry coupled to the first input and the second input, the switched capacitor circuitry to sense an input offset of the amplifier, and to compensate the input offset during current measurement through a switch of the voltage regulator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Regarding claim 13, the phrases “a power switch of a DC-DC converter; and a current sensor coupled to the power switch, wherein the current sensor comprises: an amplifier having a first input and a second input, and an output; and a switched capacitor circuitry coupled to the first input and the second input, the switched capacitor circuitry to sense an input offset of the amplifier “are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner cannot interpret how a power switch of the DC-DC converter is connected to the amplifier based on the limitations as there is no clear representation in the drawings. Appropriate corrections are required.

Regarding claim 18, the phrases “a memory; a processor coupled to the memory; a wireless interface to allow the processor to communicate with another device, wherein the processor includes a voltage regulator, wherein the processor includes a current sensor coupled to the voltage regulator, wherein the current sensor includes: an amplifier having a first input and a second input, and an output; and a switched capacitor circuitry coupled to the first input and the second input” are indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The Examiner cannot interpret the placement of the voltage regulator and amplifier in combination with the processor as fig 7 only shows arrows indicating connected but the claims discloses including meaning integrated into one system. The Examiner will interpret as the regulator and sensor has to be directly coupled to the processor. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Richeson et al (USPGPun 20090167291) in view of Nozawa et al (USPGPub 20100156683). 

    PNG
    media_image1.png
    585
    580
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    352
    504
    media_image2.png
    Greyscale

Prior Art: Richeson and Nozawa respectively
	
Regarding claim 18, Richeson (as best understood) discloses a system (114) comprising: a memory (312’) ; a processor (305’) coupled to the memory (shown in 3B); a wireless interface (306’) to allow the processor to communicate with another device (par 34 discloses communicating with other devices), wherein the processor includes a voltage regulator (316’ included through arrows as shown), wherein the processor includes a current sensor (304’) coupled to the voltage regulator (coupled through 305’ through arrows 316’), a switch of the voltage regulator (using 314’), Richeson does not fully disclose wherein the current sensor includes: an amplifier having a first input and a second input, and an output; and a switched capacitor circuitry coupled to the first input and the second input, the switched capacitor circuitry to sense an input offset of the amplifier, and to compensate the input offset during current measurement through a switch of the voltage regulator.
However, Nozawa discloses wherein the current sensor includes: an amplifier (SO as shown in fig 9) having a first input (positive) and a second input (negative) , and an output (along Vout); and a switched capacitor circuitry coupled to the first input and the second input (using Sw51-Sw53), the switched capacitor circuitry to sense an input offset of the amplifier (par 121 discloses input of Vin is sampled by capacitors C1 and C2. Therefore  the switched interact with the offset of the input of the amplifier), and to compensate the input offset during current measurement (pars 120-130 dsicloses during periods of switching between OFF and On of the switched. Therefore able to compensate the input during measurement). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Richeson in view of Nozawa in order to regulate the current sensor. 

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: wherein the current sensor comprises: a first device which is a replica of the switch; a DC level-shifter coupled in series with the device; a second device coupled in series with the DC level-shifter and controllable by the output of the amplifier; and Docket No.: 01.AC7716-US30a current mirror coupled to the second device in combination with the other limitations of the claim. 

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a system comprising: wherein a loop gain of the amplifier is lower when current is being sensed through the switch than a loop gain during calibration of the input offset of the amplifier in combination with the other limitations of the claim. 

Claims 13-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest an apparatus comprising power switch of a DC-DC converter; and a current sensor coupled to the power switch, wherein the current sensor comprises: an amplifier having a first input and a second input, and an output; and a switched capacitor circuitry coupled to the first input and the second input, the switched capacitor circuitry to sense an input offset of the amplifier, and to compensate the input offset during current measurement through a switch, wherein the power switch is coupled to an input power supply node in combination with the other limitations of the claim. 

Claims 14-17 would also be allowable as they limit claim 13. 
Reasons for Allowance

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest an apparatus comprising switched capacitor circuitry coupled to the first input and the second input, the switched capacitor circuitry to sense an input offset of the amplifier, and to compensate the input offset during current measurement through a switch; a first device which is a replica of the switch; a DC level-shifter coupled in series with the first device; a second device coupled in series with the DC level-shifter and controllable by the output of the amplifier in combination with the other limitations of the claim.

Claims 2-12 are also allowed as they further depend on allowed claim 1. 

Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pullen et al (USPGPub 20190379270): discloses replica switch with a current mirror and input opamp.

Seshia et al (USPGPub 20190081559): discloses voltage regulator and capacitors with on-chip functions.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868